DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,166,132 (the Gagnon Patent hereafter). 
RE claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely
broadens claim 1 of the Gagnon Patent by eliminating an element as set forth below:
Instant Application
Gagnon
A method for controlling environmental conditions in a building, the method comprising: sending by a mobile computing device to a sensor in proximity of the mobile computing device a query message requesting measured values and target values of the environmental conditions for a room where the mobile computing device is located; 
A method for controlling environmental conditions in a building, the method comprising: sending by a mobile computing device a query message requesting measured values and target values of the environmental conditions for a room where the mobile computing device is located to a sensor near the mobile computing device, the sensor being independent of a room controller for the room; 
upon receipt of the query message from the mobile computing device by the sensor, generating and sending by the sensor a query message to an environment controller requesting the measured values and the target values of the at least one environmental condition where the sensor is currently located; 
upon receipt of the query message from the mobile computing device by the sensor, generating and sending by the sensor a query message to an environment controller requesting the measured values and the target values of the at least one environmental conditions where the mobile computing device is currently located; 
extracting by the environment controller the measured values and the target values of the environmental conditions in the room where the sensor is located and responding with a response message including the measured values and target values of the environmental conditions in the room; 
extracting by the environment controller the measured values and the target values of the environmental conditions in a room where the sensor is located and responding with a response message including the measured values and target values of the environmental conditions in the room; 
receiving by the sensor the response message from the environment controller and forwarding in a response message the measured values and target values for the environmental conditions in the room to the mobile computing device; 
receiving by the sensor the response message from the environment controller and forwarding in a response message the measured values and target values for the environmental conditions in the room to the mobile computing device; 
receiving by the mobile computing device the response message from the sensor; extracting by the mobile computing device the measured values and target values of the environmental conditions for the room where the sensor is located and displaying the measured values and target values of the environmental condition for the room where the sensor and the mobile computing device are located on a display of the mobile computing device; 20 
receiving by the mobile computing device the response message from the sensor; extracting by the mobile computing device the measured values and target values of the environmental conditions for the room where the mobile computing device is located and displaying the measured values and target values of the environmental condition for the room where the room where the sensor and the mobile computing device are located on a display of the mobile computing device; 
receiving through a user interface of the mobile computing device a modified target value for at least one of the environmental condition for the room where the sensor is located and generating by the mobile computing device and sending to the sensor a command message comprising the modified target value of the at least one environmental condition;
receiving through a user interface of the mobile computing device a modified target value for at least one of the environmental condition for the room where the mobile computing device is located and generating by the mobile computing device and sending to the sensor a command message comprising the modified target value of the at least one environmental condition;
receiving by the sensor the command message; extracting by the sensor the modified target value of the at least one environmental condition for the room where the sensor is located from the command message;
receiving by the sensor the command message extracting by the sensor the modified target value of the at least one environmental condition for the room where the sensor is located from the command message;
generating by the sensor a command message for the environment controller comprising the modified target value of the at least one environmental condition for the room where the sensor is located; 
generating by the sensor a command message for the environment controller comprising the modified target value of the at least one environmental condition for the room where the sensor is located; 
receiving by the environment controller the command message from the sensor and extracting the modified target value for the at least one environmental condition for the room where the sensor is located; 
receiving by the environment controller the command message from the sensor and extracting the modified target value for the at least one environmental condition for the room where the sensor is located; 
comparing by the environment controller the measured value with the modified target value for the at least one environmental condition in the room and generating a command for at least one controlled appliance controlled by the environment controller based on a difference between the measured value and the modified target value for the room; sending by the environment controller a confirmation message to the sensor confirming modification of the target value for the at least one environmental condition for the room where the sensor is located; 
comparing by the environment controller the measured value with the modified target value for the at least one environmental condition in the room and generating a command for at least one controlled appliance controlled by the environment controller based on a difference between the measured value and the modified target value for the room; sending by the environment controller a confirmation message to the sensor confirming modification of the target value for the at least one environmental condition for the room where the sensor is located; 
and generating and sending by the sensor an update message 21 providing the modified target value for the at least one environmental condition for the room to the mobile electronic device.
and generating and sending by the sensor an update message providing the modified target value for the at least one environmental condition for the room to the mobile electronic device.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 1 of the Gagnon patent by eliminating the bolded and italicized limitation in the first paragraph. The paragraph being otherwise merely grammatically different to account for the change.
	RE claim 2, the Gagnon patent claims the method of claim 1 as set forth above. Note that the Gagnon patent further claims wherein the environment controller further sends an update message to a room controller of the room where the sensor is located informing the room controller of the modified target value for the at least one environmental condition in the room (Claim 2 is identical).
RE claim 3, the Gagnon patent claims the method of claim 1 as set forth above. Note that the Gagnon patent further claims wherein the room controller further comprises a display for displaying the measured value of one of the environmental conditions in the room based on the data exchanged with the environment controller (Claim 3 is identical).
RE claim 4, the Gagnon patent claims the method of claim 1 as set forth above. Note that the Gagnon patent further claims wherein the sensor is co-located with a light fixture (Claim 4 is identical).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461